       Case 2:20-cv-02327-JTM-JPO Document 11 Filed 01/06/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


TAWANA M. BEECHAM,
           Plaintiff,

        vs.                                                     No. 20-2327-JTM

SPECTRUM BRANDS, INC., et al.,
           Defendants.

                                 MEMORANDUM AND ORDER



        This matter is before the court on defendant Spectrum Brands’ Motion to Dismiss

(Dkt. 10), which argues relief cannot be granted to the pro se plaintiff because (1) the

Complaint is untimely, (2) plaintiff has failed to properly serve any defendant, and (3)

the Complaint fails to state a plausible claim for relief. More than four months have

elapsed since defendant’s August 19, 2020 Motion to Dismiss, and the plaintiff has not

filed any response to the motion, or asked for additional time to attempt a response.

Accordingly, both for good cause shown and pursuant to D.Kan.R. 7.4,1 defendant’s

motion (Dkt. 10) is hereby granted.

        IT IS SO ORDERED this day of January, 2021.



                                                J. Thomas Marten
                                                J. Thomas Marten, Judge




1The Rule provides if a timely response (here, 21 days) “the court will consider and decide the motion as
an uncontested motion. Ordinarily, the court will grant the motion without further notice.”
